DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to an autoinjector for administering a drug out a cartridge, the cartridge including a first and second subcompartment. The autoinjector includes a housing, a cartridge receiver, a cartridge sensor detecting reception of the cartridge in the cartridge receiver, a drive module, an orientation sensor to provide an orientation signal indicative of the orientation of the cartridge in the cartridge receiver, a contact member that signals a position of the contact member, a processing unit coupled to the orientation sensor, the cartridge sensor, the drive module and the contact member. The processing unit receives signals from the cartridge detection signal, the orientation signal, the contact member signal and controls the drive module to move a plunger to a mix position based on the contact member signal, and to move the plunger to a prime position based on the contact member signal and then to move the plunger to an injection position based on the contact member signal.
The closest prior art is Hata et al. (US 2015/0051538 A1). Hata teaches an autoinjector having a cartridge receiver and several sensors that determine an orientation of the cartridge. However, Hata does not teach a contact member that generates a signal based on position and further where the signal is then used to determine three different distinct plunger positions. 
Therefore, by reciting the contact member in combination with the other structural elements, overcomes the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783